NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 23 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ROGER DAVID TOWERS; CATHERINE                   No. 19-16684
TOWERS,
                                                D.C. No. 2:18-cv-02996-JAM-KJN
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

JAMES MARK MYLES; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                       for the Eastern District of California
                    John A. Mendez, District Judge, Presiding

                          Submitted February 17, 2021**

Before:      FERNANDEZ, BYBEE, and BADE, Circuit Judges.

      Roger David Towers and Catherine Towers appeal pro se from the district

court’s judgment dismissing their action alleging federal claims related to the land

use designation of their property and a restraining order against Mr. Towers. We

have jurisdiction under 28 U.S.C. § 1291. We affirm.


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In their opening brief, plaintiffs fail to raise, and therefore have waived, any

challenge to the district court’s dismissal of their action as barred by claim and

issue preclusion. See Indep. Towers of Wash. v. Washington, 350 F.3d 925, 929

(9th Cir. 2003) (“[W]e will not consider any claims that were not actually argued

in appellant’s opening brief.”); Acosta-Huerta v. Estelle, 7 F.3d 139, 144 (9th Cir.

1993) (issues not supported by argument in pro se appellant’s opening brief are

waived).

      On February 28, 2020, a panel denied plaintiffs’ motion for disqualification

of the magistrate judge and district judge. The February 28, 2020 order further

stated that “[n]o motions for reconsideration, clarification, or modification of this

denial shall be filed or entertained,” and that plaintiffs should not raise these same

arguments in the opening brief. Accordingly, we do not consider plaintiffs’

contentions related to the issue of recusal of the magistrate judge and district judge.

      We reject as without merit plaintiffs’ contentions that the district judge

failed to conduct a de novo review of the magistrate judge’s findings and

recommendations, and that the action was erroneously referred to the jurisdiction

of the magistrate judge.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.


                                           2                                    19-16684